Citation Nr: 1230162	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4.  

2.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4.  

3.  Entitlement to a separate compensable rating for any neurological manifestations due to the service-connected thoracolumbar spine disability to include bilateral lower extremity radiculopathy.    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to December 1991.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2005.  The transcript has been obtained and associated with the claims folder.  

The Board remanded the case to the RO in January 2006 and February 2007 for additional development of the record.  

The Board denied entitlement to a rating in excess of 50 percent for the service-connected compression fracture of L1 with a fusion from T10 to L4.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  

By an Order, dated in April 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion, vacated the December 2007 Decision of the Board that denied an increased rating in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4 and remanded the matter to the Board for further action.  

The Board remanded the case to the RO for further development in February 2010 and April 2011.    

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a separate compensable rating for any neurological manifestations due to the service-connected thoracolumbar spine disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  For the period of the appeal, the service-connected compression fracture of L1 with fusion T10 through L4 disability picture is shown to have been manifested by complaints of pain and productive of limitation of forward flexion of the thoracolumbar spine to less than 30 degrees; unfavorable ankylosis of the entire spine, the cervical spine and the thoracolumbar spine; pain that causes additional functional loss on repetitive use; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been demonstrated.    

2.  For the entire appeal period, the service-connected compression fracture of L1 with fusion T10 through L4 is not shown to be so exceptional or unusual, and the manifestations of the service-connected thoracolumbar spine disability are reasonably contemplated by the provisions of the applicable rating criteria.  



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of an evaluation in excess of 50 percent for the service-connected compression fracture of L1 with fusion T10 through L4 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for the assignment of a rating in excess of 50 for the service-connected compression fracture of L1 with fusion T10 through L4 on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in October 2003, prior to the initial adjudication of the claim, and in February 2006, March 2006, July 2008, May 2009, March 2010, and August 2011.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the various claims, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to identify any additional information or evidence that VA should have and to submit evidence in support of his claims to the RO.  

The March 2006 and the July 2008 letters provided the Veteran with notice of the law regarding degrees of disability and effective dates.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claim was readjudicated subsequent to this notice thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that, as all relevant evidence has been obtained with regard to the Veteran's claims, the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  

The VA treatment records dated from July 2002 to May 2010 were obtained and associated with the claims file.  The Veteran's VA vocational rehabilitation folder has been obtained and associated with the claims folder.  

In March 2006 and August 2008, the Veteran informed the RO that he had no additional information to submit.  Thus, in light of this response, there is no identified evidence that needs to be obtained.  

The Veteran underwent VA examinations in November 2003, December 2005, March 2006, and May 2010 to obtain medical evidence as to the nature and severity of the service-connected thoracolumbar spine disability.  

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the October 2005 hearing focused on the elements necessary to substantiate his claims and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claims based on the current record.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability or incoordination.  Such inquiry was not to be limited to muscles or nerves.  

These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  

The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   Id. 


Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Historically, service connection for compression fracture L1 with fusion of T10 through L4, retained fixation devices, based on moderate limitation of motion of the lumbar spine was awarded in a July 1992 rating decision.  The RO assigned a 30 percent evaluation effective on December 24, 1991, the day following separation from active service.  

In February 1993, a temporary total evaluation based on hospitalization and surgery was assigned effective in November 1992.  The 30 percent rating was reinstated as of January 1993.  In May 1993, the RO issued an additional rating decision and increased the evaluation to 50 percent disabling as of January 1993.  

The Veteran filed his increased rating claim in October 2003.  In February 2004, the RO continued the 50 percent disabling rating for the service-connected compression fracture L1 with fusion of T10 through L4.  The Veteran disagreed with the 50 percent evaluation and initiated the instant appeal.  

At the outset, the Board notes the Veteran maintains that the RO has used the incorrect diagnostic criteria for rating his service-connected disability and should have used the criteria that had been in effect since the original grant of service connection.  

The Board notes that, on September 23, 2002 and again on September 26, 2003, the rating criteria for the evaluation of service-connected disabilities of the spine were revised.  The Veteran filed his increased rating claim in October 2003, after the effective date of the revisions in September 26, 2003.  

The pertinent regulations do not provide for the application of the former criteria to new claims.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003) (any regulatory amendments cannot be construed to have retroactive effect unless their language requires this result).  There is no such language in this case.  

Thus, the Board will consider the claim under the amended rating criteria for the entire period of the appeal. 

The Board has reviewed all the evidence in the Veteran's claims file, including his multiple assertions, to include those raised at the October 2005 hearing; the service medical records; the post-service VA and private outpatient treatment records; lay statements; and reports of VA examination.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's compression fracture L1 with fusion of T10 through L4 is currently rated as 50 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

The Board has carefully reviewed the evidence of record and finds that the evidence is against the assignment of a disability evaluation in excess of 50 percent for the thoracolumbar spine disability for the entire appeal period.  

The medical evidence of record shows that the service-connected thoracolumbar spine disability is manifested by complaints of pain in the low back with occasional pain radiating into the bilateral legs and significant limitation of motion.  Forward flexion of the thoracolumbar spine ranged from 0 degrees to 15 to 30 degrees.  See the VA examination reports dated in November 2003, December 2005, March 2006, and May 2010.  

However, there is no evidence of unfavorable ankylosis of the entire spine.  Note 5 of the General Rating Formula defines unfavorable ankylosis of the spine.  

Note 5 states that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 5.     

The VA examinations show that the Veteran has movement in all ranges involving the thoracolumbar spine although it is limited.   

The November 2003 VA examination report notes that the Veteran denied having radiation, numbness or weakness in the legs.  There was no bowel or bladder incontinence.  The Veteran did not use a brace.  

The Veteran endorsed difficulty standing, walking or sitting for prolonged periods or distances.  He had back pain flares three to four times a month, during which he avoided weight bearing.  He reported having physician-directed episodes of bed rest three to four times a year, for one to two days.  The examiner noted that the Veteran was employed full time.  

An examination of the thoracolumbar spine showed the Veteran's range of motion as follows: left lateral bending to 30 degrees; right lateral bending to 10 degrees with pain; extension to 15 degrees with pain; and flexion to 50 degrees with pain.  

There was no noted tenderness to palpation or palpable spasm.  It was noted that the Veteran had no diminution with range of motion on repetitive testing.  His straight leg raising was negative, bilaterally.  There was normal sensation through the lower extremities.  

The radiographic reports dated in May 2004 and June 2004 showed the disc spaces were preserved.  In January 2003, April 2003 and October 2003, while the Veteran endorsed back pain and spasms, he denied having any radiating pain.  There were no motor or sensation changes.  He denied any bowel or bladder impairment.  

The Board notes that the VA treatment records dated in January 2003, showed the Veteran was told to "rest [his] back."  However, bed rest was not directed.  He returned to work within three days of treatment.  A review of additional treatment records dated between 2000 and 2011 do not contain evidence of physician-directed bed rest.  

At the VA examination in December 2005, the Veteran reported having recurrent pain.  He was no longer employed with the Unites States Postal Service, but with a trucking company.  He reported having only occasional radiation into the posterior thighs but without paresthesias or weakness.  There was no pain in the iliac crest, which was a donor site for the bone used in the fusion.  

On examination, the Veteran had an antalgic posture and gait.  There was no palpable spasm or tenderness on palpating the spine musculature.  He had 30 degrees of forward flexion with pain beginning at 15 degrees.  The Veteran had 10 degrees of lateral bending in each direction and 20 degrees of rotation in each direction.  

The deep tendon reflexes were noted to be normal and equal at the knees and ankles.  Lower extremity sensory responses were normal, as was motor function.  Straight leg raising produced ipsilateral low back pain with elevation of either leg beyond about 20 to 30 degrees.  The examiner noted the Veteran had no incapacitating episodes.  There were no DeLuca findings except that activity gradually increased pain and fatigue.  

At the VA examination in March 2006, the Veteran denied having any bowel or bladder incontinence.  He did not use a brace, cane or crutch.  He denied any physician-directed bed rest in the last 12 months.  He endorsed pain with numbness in the legs.  

The Veteran indicated that he continued to work as a truck driver and missed work approximately one to one and half weeks per month.  He denied having any flare-ups.  

The examination was negative for palpable spasm.  The spine was nontender.  He had right lateral bending of -5 to 0 degrees and left lateral bending of 5 to 10 degrees, and no extension.  Flexion was performed to 15 degrees.  Right and left rotation was 0 to 20 degrees with pain throughout all range of motion.  There was normal sensation throughout the lower extremities.  There was no evidence of atrophy.  

The examiner indicated that the Veteran had no DeLuca criteria.  In an addendum, the examiner found no pain on range of motion or flare-ups on any of the joints, except as stated.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

A September 2007 entry from L.C. Orthopedics showed that the Veteran complained of increased back pain, numbness and tingling in the left lower extremities, and difficulty performing any significant physical activity.  The Veteran denied bowel or bladder dysfunction.  The provider noted the Veteran continued to work.  

Inspection of the thoracolumbar spine revealed a mild increase in thoracic kyphosis over the mid thoracic region with the loss of lumbar lordosis.  While the provider noted the Veteran had no significant mobility through the fusion site and decreased mobility across the lumbosacral junction, a specific range of motion was not provided.  

The provider noted that the Veteran had no edema, atrophy, deformity or skin changes in the lower extremities.  The Veteran had deep tendon reflexes of 1+ and symmetrical at the knee and 2+ and symmetrical at the ankle.  Sensation was intact distally.  Straight leg raising was negative, bilaterally.  

The May 2010 VA examination report indicated that the Veteran reported having pain across his low back going into his posterior legs to the feet with numbness, left worse than right.  The Veteran denied bowel or bladder incontinence.  He did not use a brace, cane or crutch.  

The Veteran took propoxyphene, hydrocodone, and cyclobenzaprine with partial relief.  He did not have physician-restricted bed rest.  The examiner noted that the Veteran's activities of daily living were restricted in that he was unable to stand more than 30 minutes, to sit for more than 15 to 30 minutes, or to walk for more than 30 minutes.  The Veteran indicated that he has not worked since 2009, but that he began a job as a local haul truck driver on the previous day.  

The examination showed that the Veteran sat and rose stiffly.  He had a slight limp.  His range of motion of the thoracolumbar spine was that of flexion from 10 degrees to 30 degrees; extension from -10 to zero degrees; left lateral bending from 8 to 10 degrees; left lateral bending from -8 to 10 degrees; and right and left rotation from 0 degrees to 10 degrees with pain.  

The examiner indicated that the Deluca criteria were not met.  The examiner stated that there was no pain on range of motion or flare ups except as stated.  The examiner stated that he had no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examination revealed positive bilateral straight leg raising.  There were normal sensation and muscle tone, but no atrophy.  

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation in excess of 50 percent is not for application in this case, as the evidence does not show documented findings consistent with the criteria for a higher rating.  There is no objective evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

There is no medical evidence that the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  There is no evidence that the Veteran has difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

There is no evidence of fixation of a spinal segment in neutral position (0 degrees).  While the medical evidence shows that the Veteran has significant limited motion of the thoracolumbar spine in all ranges, some motion remains and there is no evidence showing that the spine is fixed in any position.   

The new rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed, additional functional limitation warranting a higher evaluation is not been shown.

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness; however, there is no evidence that the pain causes additional functional loss on repetitive use not contemplated by the currently assigned rating for the service-connected disability.  

The functional loss due to the service-connected thoracolumbar disability is not analogous to ankylosis of the spine.  All of the VA examination reports indicate that there was no additional loss of motion of the thoracolumbar spine and no additional functional loss due to pain, fatigability, incoordination, pain on movement and weakness.  

The Board finds that the medical evidence presents no basis for the assignment of a higher rating based on additional disability due to pain, weakness, fatigability, weakness or incoordination, and the findings of limitation of motion, pain, and fatigue are contemplated in the 50 percent rating.  

Based on the medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

The issue of whether a separate compensable rating is warranted for neurological impairment due to the service-connected thoracolumbar spine disability is addressed in the remand section of the decision below.    

A higher rating under Diagnostic Code 5243 is not warranted.  There is no objective evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a 60 percent evaluation under Diagnostic Code 5243.  Id.  

Note 1 following the criteria for rating intervertebral disc syndrome, indicates that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The Veteran asserts that he left the post office in search of new employment as a result of increased back symptomatology.  He further indicates that this approximately six month long period between employment shows that he was incapacitated by the service-connected disability.  

However, as shown hereinabove, an incapacitating episodes does not entail a prolonged pursuit of new employment or vocational opportunities.  The objective evidence of record simply does not contain evidence of physician-directed bed rest, especially that of a 6 week duration.  

The November 2003 VA examination report indicates that the Veteran reported having physician-prescribed bed rest for 1 to 2 days for 3 to 4 times a year which amounts to 8 days a year.  The December 2005, March 2006, and May 2010 VA examination reports indicate that the Veteran reported having no incapacitating episodes or physician-prescribed bed rest in the past 12 months.  The preponderance of the evidence does not establish that the service-connected compression fracture of L1 with fusion from T10 through L4 causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Thus, on this record, the assignment of an evaluation in excess of 50 percent for the service-connected thoracolumbar spine disability under the general rating criteria for spine disabilities is not warranted at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The preponderance of the evidence is against the claim and the claim is denied.  


Entitlement to an extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

The Board finds the service-connected thoracolumbar spine disability is not an exceptional or unusual disability picture and the available schedular rating criteria are adequate.  The Board further finds that the schedular rating criteria contemplates the Veteran's level of disability and symptomatology and the assigned schedular evaluations are adequate.  

There is no evidence that the service-connected compression fracture of L1 with fusion from T10 through L4 presents an unusual or exceptional disability picture.  The Board finds that the Veteran's symptoms are consistent with the criteria in the Rating Schedule and are contemplated in the diagnostic codes.  

The Veteran's symptoms, including pain and limitation of motion, are normal manifestations of this disorder and such symptoms are contemplated under the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2011).  The Board finds that the disability picture is not unusual or exceptional and does not render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board notes that, in general, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  The 50 percent rating assigned for the service-connected compression fracture of L1 with fusion from T10 through L4 contemplates impairment in employment.  

Although his low back disability may have interfered somewhat with the Veteran's ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  

The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2011).

Hence, as the schedular rating reasonably describes the Veteran's disability picture, an extraschedular rating pursuant to 38 C.F.R. § 3.321 is not warranted.  

The record shows that in December 2010, the RO referred this matter to the Director of Compensation and Pension (Director) for a decision as to whether an extraschedular rating was warranted for the thoracolumbar spine disability pursuant to 38 C.F.R. § 3.321(b).  

In a December 2010 decision, the Director determined that an extraschedular rating pursuant to 38 C.F.R. § 3.321 was not warranted  The Director indicated that the service-connected thoracolumbar spine disability was not an unusual or exceptional disability picture that rendered the application of the regular rating schedular inapplicable.  

The Director indicated that the evidence showed that the Veteran's service-connected thoracolumbar spine disability did interfere with employment but that the interference would be normally expected from such a disability.  The Director indicated that the clinical evidence was wholly consistent with the requisite under the historical rating criteria. 

The Director found that the complaints of pain and demonstrated functional loss of the lumbar spine was adequately compensated under the pertinent rating criteria.  The Director acknowledged that the Veteran suffered from a serious back disability and the symptomatology and corresponding economic impairment were appropriately compensated under the 50 percent evaluation.  The Director found that an extra-schedular evaluation was not in order based on the medical evidence.

The Board concurs with the finding of the Director and finds that the Veteran's service-connected compression fracture of L1 with fusion from T10 through L4 does not present an exceptional or unusual disability that renders the rating criteria impractical.  First, there is no evidence that the Veteran had been hospitalized or required surgical treatment for his low back disability during the relevant period at issue.  All his treatment has been on an outpatient basis.  

The Board finds that the service-connected thoracolumbar spine disability does not cause marked interference in the Veteran's ability to work.  The evidence of record shows that the Veteran left his employment with the Post Office because the prolonged standing increased his back pain.  However, the evidence of record shows that the Veteran is currently employed as a truck driver.  See the May 2010 VA examination report.  

The May 2010 VA examination report indicates that the examiner opined that it would be difficult for the Veteran to obtain and maintain any gainful employment except in a position that would allow the Veteran to sit and stand and change positions as necessary and a position that the Veteran would be able to do while on narcotics.  The vocational rehabilitation records dated in 2010 show that the Veteran was in a training program for an occupation in education.  

The March 2010 records indicate that the Veteran stopped the program and had applied for employment with the federal government.  Vocational rehabilitation records also indicate that the Veteran had a Bachelor's of Arts degree in Liberal Studies. 

The Board acknowledges that the service-connected thoracolumbar spine disability does cause interference in the Veteran's ability to work, but not marked interference since the evidence shows that the Veteran is currently employed and has been undergoing vocational training.  

The medical evidence shows that the service-connected compression fracture of L1 with fusion from T10 through L4 precludes employment that requires prolonged sitting or standing but not all forms of substantially gainful employment.       

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an extraschedular evaluation for the service-connected compression fracture of L1 with fusion from T10 through L4 for the entire appeal period.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is denied.

Finally, the Board notes that the record shows that the Veteran is employed as a truck driver.  Therefore, remand or referral of a claim for a total rating based on individual unemployability by reason of the service-connected disability under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required in this case at this time.  
 

ORDER

An increased evaluation in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4 is denied.  

An increased evaluation in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4 on a extraschedular basis  is denied.  


REMAND

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that a VA neurological examination is necessary to determine whether a separate compensable rating is warranted for any neurological abnormalities or manifestations due to the service-connected compression fracture of L1 with fusion from T10 through L4.  The general rating criteria for spine disabilities indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 1 (2011).  

There is medical evidence of neurological findings.  The record shows evidence of positive straight leg raise on some examinations and some complaints of radiating pain.  The November 2003 VA examination report indicates that straight leg raise was negative.  There was normal sensation in the legs and 5/5 muscle strength.  The December 2005 VA examination report indicates that lower extremity responses were normal.  Straight leg raise revealed ipsilateral low back pain with elevation of either leg at 20 to 30 degrees.  

The March 2006 VA examination report indicates that straight leg raise was positive.  The Veteran had normal sensation in the lower extremities with 5/5 muscle strength.  There was no atrophy in the lower extremities.  The examiner indicated that there were no neurological findings.  

However, the May 2010 VA examination report indicates that straight leg raise was positive.  There was normal sensation in the lower extremities and normal muscle tone.  There was no atrophy in the lower extremities.  The examiner indicated that an August 2008 Magnetic Resonance Imaging (MRI) showed significant degenerative disc disease above and below the fusion and there were bilateral extremity radiculopathies.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, additional examination is necessary in order to determine the nature and severity of any separate neurological manifestations due to the service-connected thoracolumbar spine disability.  

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System in South Carolina showing treatment of any neurological manifestations due to the service-connected thoracolumbar spine disability from October 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).   

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment for any neurological manifestations due to the service-connected lumbar spine disability.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System in South Carolina showing treatment of any neurological manifestations due to the service-connected thoracolumbar spine disability from October 2011.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for any neurological manifestations due to the service-connected thoracolumbar spine disability.

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

3.  The RO then should schedule the Veteran for a VA neurological examination to determine the nature and current severity of any neurological manifestations due to the service-connected thoracolumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all neurological symptoms and manifestations due to the service-connected thoracolumbar spine disability.  The examiner should indicate whether there is evidence of bilateral lower extremity radiculopathy.  

The examiner should indicate whether any neurological manifestations due to the service-connected thoracolumbar spine disability result in partial or complete paralysis, neuralgia or neuritis of any nerve; specify the nerve involved; and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  After completing all indicated development, the RO should readjudicate the claim of entitlement to a separate compensable rating for a neurological disability due to the service-connected thoracolumbar spine disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


